a102secversionof02mol_image1.jpg [a102secversionof02mol_image1.jpg]




Exhibit 10.2


Revised Date: August 28, 2018
Original Date: August 1, 2018


Personal and Confidential


Dr. Davide A. Molho
56 W. Cedar Street
Boston, MA 02114


Dear Davide:


By this letter (“Letter Agreement”), we are offering to agree to the following
arrangement with you concerning your separation from employment with Charles
River Laboratories, Inc. (the “Company”). You have until August 28, 2018 to
execute and return this Letter Agreement. Should you become deceased before all
benefits and payments hereunder are paid and/or provided to you, all such
payments and/or benefits shall be made to your estate.


1.
You will cease all active employment with the Company effective August 2, 2018
(the “Separation Date”). The Company will continue you on its payroll and pay
you your current bi-weekly salary for a twenty-four (24) month period in the
manner described in the 2010 Charles River Corporate Officer Separation Plan
(the “Plan”), a copy of which accompanies this Letter Agreement and related
notification, but excluding the mitigation requirement set forth in Section 3.0.
Similarly, you will be afforded continuation of certain benefits as outlined in
the Plan and the memorandum of even date herewith (the “Memorandum”) delivered
in conjunction with this Letter Agreement.



2.
This Letter Agreement, together with the Memorandum (including any attachments
appended to the aforementioned), the Non-Disclosure, Non-Solicitation and
Non-Competition Agreement signed July 27, 2009 between you and the Company, as
amended in conjunction with your execution of this Letter Agreement (the
“Non-Competition Agreement”), your Consulting Agreement, and the Performance
Share Unit Award Agreement dated February 26, 2016 between you and the Company
(the “Award Agreement”), together (with all agreements referenced in all of the
aforementioned) constitute the entire agreement between you and the Company (and
supersedes any prior communications, written or oral), with respect to your
employment by the Company and the termination of such employment, and with
respect to all matters pertaining thereto. You agree that, by signing this
Letter Agreement, you are knowingly and voluntarily releasing and forever
waiving, to the fullest extent permitted by law, any and all causes of action or
claims, known or unknown to you including costs and attorneys’ fees, that you
have or ever have had in any way related to or arising out of or in connection
with your employment and/or its termination or pursuant to any federal, state or
local employment laws, regulations, executive



251 Ballardvale Street, Wilmington, Massachusetts 01887 Ÿ 781.222.6000 Ÿ Fax:
978.988.5665 Ÿ www.criver.com

--------------------------------------------------------------------------------



Page 2






orders or other requirements including without limitation those based on express
or implied contract; any action arising in tort, including, but not limited to:
libel, slander, defamation, intentional infliction of emotional distress, or
negligence; any or all claims for wrongful discharge; for any reason or
constructive discharge; any claim for violation of any legal or equitable duty
of good faith and fair dealing; any claim for discrimination including disparate
impact, harassment, failure to accommodate or retaliation; any public policy,
contract, tort or common law including but not limited to claim(s) for wrongful
termination in violation of public policy; any claim for breach of any term or
condition of an employee handbook or policy manual including any claim for
breach of any promise of specific treatment in specific situations; and any and
all claims based on the Age Discrimination in Employment Act; Title VII of the
Civil Rights Act of 1964 (42 U.S.C. § 2000e); the Equal Pay Act of 1963 (29
U.S.C. § 206(d)); the Civil Rights Acts of 1866 and 1871 (42 U.S.C. § 1981); the
Worker Adjustment and Retraining Notification Act (29 U.S.C. § 1651); the Family
and Medical Leave Act of 1993; the Employee Retirement Income Security Act (29
U.S.C. § 1001); the Americans With Disabilities Act (42 U.S.C. § 12,101); the
Occupational Safety and Health Act (29 U.S.C. § 651); the Immigration Reform
Control Act; the Federal Fair Credit Reporting Act; the National Labor Relations
Act; Massachusetts Payment of Wages Law (M.G.L. c. 149, §148, the "Wage Act");
the Massachusetts Fair Employment Practices Act (M.G.L. c.151B); the
Massachusetts Civil Rights Act (M.G.L. c.12, §§11H and 11I); the Massachusetts
Equal Rights Act (M.G.L. c.93 §102 and M.G.L. c.214, §1C); the Massachusetts
Labor and Industries Act (M.G.L. c. 149); and the Massachusetts Privacy Act
(M.G.L. c.214, §1B); all as amended, or any other federal, state or local
constitution, statute, regulation, rule, or public policy prohibiting
discrimination on the basis of age, race, creed, color, religion, national
origin, sex, disability, marital status or any other protected classification
which you have or at any time had. In consideration of the benefits that you
will receive under this Agreement, you hereby release, waive and discharge any
and all such causes of action or claims against the Company, its parent,
subsidiaries and affiliated organizations, and their respective past, present
and future directors, officers, agents, employees, insurers, predecessors,
successors and assigns, both individually and in their business capacities, the
employee benefit plans and programs of the Company and its affiliates and their
administrators and fiduciaries, and you hereby agree that neither you nor any of
your heirs or personal representatives will ever assert in any forum any such
causes of action or claims.


This Release of Claims does not include: (a) rights to defense and
indemnification from the Company for actions taken by you in the course and
scope of your employment with the Company and its parents, subsidiaries and/or
affiliates; (b) vested rights and benefits under the Company’s deferred
compensation and/or equity plans and applicable agreements; (c) claims and/or
rights under the Employee Retirement Income Security Act for vested benefits
under the 401(k) Plan or other retirement and/or pension plans; (d) claims for
benefits under state workers’ compensation statutes; (e) claims under COBRA; (f)
claims, actions, or rights arising under or to enforce the terms of this Letter
Agreement, your Consulting Agreement and/or the Memorandum and all attachments
to and documents referenced in the foregoing; (g) and any claim that cannot be
released under applicable law.




251 Ballardvale Street, Wilmington, Massachusetts 01887 Ÿ 781.222.6000 Ÿ Fax:
978.988.5665 Ÿ www.criver.com

--------------------------------------------------------------------------------



Page 3






The Company, including its parents, subsidiaries and affiliated organizations,
agree that, by signing this Letter Agreement, it is knowingly and voluntarily
releasing and forever waiving, to the fullest extent permitted by law, any and
all causes of action or claims, known or unknown to it against you, including
costs and attorneys’ fees, that it has or ever had in any way related to or
arising out of or in connection with your employment and/or its termination or
pursuant to any federal, state or local laws, regulations, executive orders or
other requirements including without limitation those based on express or
implied contract or any action arising in tort.


You agree to accept the provisions set forth in this Letter Agreement in full
satisfaction of all claims, including but not limited to all claims for
compensation or benefits, which you may have against the Company. The parties
agree that this Letter Agreement is intended to release the Company from any and
all liability to the fullest extent permitted by law.


You agree and represent that no complaint, lawsuit or investigation has been
brought, filed or initiated by you or by any agent or representative in any
local, state or federal court or governmental agency. You hereby agree that
neither you nor any representative or agent will ever assert in any forum any
claim as to which this release of claims may lawfully be applied. You hereby
agree, to the fullest extent permitted by law, that you will not join, assist or
voluntarily participate in any lawsuit or class action brought or filed against
the Company. Nothing in this Letter Agreement prohibits or prevents you from
filing a charge with or participating, testifying, or assisting in any
investigation, hearing, or other proceeding before the U.S. Equal Employment
Opportunity Commission, the National Labor Relations Board or a similar agency
enforcing federal, state or local anti-discrimination laws. However, to the
maximum extent permitted by law, you agree that if such an administrative claim
is made to such an anti-discrimination agency, you shall not be entitled to
recover any individual monetary relief or other individual remedies. In
addition, nothing in this Letter Agreement, including but not limited to the
release of claims nor the confidentiality clauses, prohibits you from: (1)
reporting possible violations of federal law or regulations, including any
possible securities laws violations, to any governmental agency or entity,
including but not limited to the U.S. Department of Justice, the U.S. Securities
and Exchange Commission, the U.S. Congress, or any agency Inspector General; (2)
making any other disclosures that are protected under the whistleblower
provisions of federal law or regulations; or (3) otherwise fully participating
in any federal whistleblower programs, including but not limited to any such
programs managed by the U.S. Securities and Exchange Commission and/or the
Occupational Safety and Health Administration. Moreover, nothing in this Letter
Agreement prohibits or prevents you from receiving individual monetary awards or
other individual relief by virtue of participating in such federal whistleblower
programs.


By signing this Letter Agreement you represent that no promises or agreements of
any kind (other than those expressly made by the Company in this Letter
Agreement, your Consulting Agreement and the Memorandum) have been made to or
with you by any person or entity whatsoever to cause you to sign this Letter
Agreement, and that you fully understand the meaning and intent of this Letter
Agreement.


251 Ballardvale Street, Wilmington, Massachusetts 01887 Ÿ 781.222.6000 Ÿ Fax:
978.988.5665 Ÿ www.criver.com

--------------------------------------------------------------------------------



Page 4






You further represent that you have carefully read this Letter Agreement,
understand its contents, freely and voluntarily assent to all of its terms and
conditions, and sign your name of your own free will. You further agree that if
you challenge this Letter Agreement or file any claim against the Company
arising from or relating to your employment with, or termination from, the
Company, excluding any claim challenging the validity of your waiver of rights
under the Age Discrimination in Employment Act (the “ADEA”), you will return all
monies and benefits received by you from the Company pursuant to this Letter
Agreement and the Award Agreement. In the event you challenge the validity of
your waiver of rights under the ADEA, you agree that the Company may recover
money and benefits paid under this Letter Agreement and the Award Agreement if
your challenge and ADEA claim are successful and you obtain a monetary award, as
long as not contrary to state or federal law.


You agree that neither the existence of this Letter Agreement nor performance of
the Letter Agreement or any of the agreements referenced herein constitutes
admission by you or the Company of any violation of any law, statute,
regulation, common law, breach of contract, or any other wrong-doing of any
type.


3.
By signing this Letter Agreement you affirm that, except as delineated in the
subsequent paragraph, you have been paid and received all leave (paid or
unpaid), compensation, wages, bonuses, vacation pay (excluding any unpaid wages
or payment for any earned but unused vacation time payable through August 1,
2018 which will be paid by the Company to you subsequent to delivery of this
Letter Agreement), commissions, performance incentives and/or benefits to which
you may be entitled, and that no other leave (paid or unpaid), compensation,
wages, bonuses, commissions, performance incentives and/or benefits are due to
you except as specifically provided in this Letter Agreement, the Memorandum and
the Plan. You further affirm that you have not filed, caused to be filed, or
presently are a party to any claim, complaint or action against the Company in
any forum or form. You further affirm that you have no known workplace injuries
or occupational diseases and have been provided and/or have not been denied any
leave requested under the Family and Medical Leave Act. You affirm that no
retaliatory or adverse action has been taken against you for exercising any
rights under Federal or state law, including but not limited to the Fair Labor
Standards Act (which provides for minimum wage and overtime pay, Family Medical
Leave Act and workers’ compensation laws).



In conjunction with the execution of this Letter Agreement, and subject to the
terms and conditions stated herein, the Company has agreed to extend the
following benefits, which will accrue to you following the execution of this
Letter Agreement and the expiration of the 7-day revocation period referenced
herein:


(i)
Notwithstanding the eligibility requirements for receipt of bonus amounts under
the Company’s Executive Incentive Compensation Plan (the “EICP Plan”), because
you were actively employed for a significant portion of FY2018 the Company will
calculate the bonus you would have received if you had remained an employee of
the Company through March, 2019 and, upon completing that calculation by
reference to your established FY2018 goals, will pay you 65%



251 Ballardvale Street, Wilmington, Massachusetts 01887 Ÿ 781.222.6000 Ÿ Fax:
978.988.5665 Ÿ www.criver.com

--------------------------------------------------------------------------------



Page 5






of that calculated bonus amount on the date that FY2018 bonuses are paid, but in
any event not later than March 15, 2019.


(ii)
Subject to you executing and performing your duties under a Consulting Agreement
of even date herewith (the “Consulting Agreement”), the Company will exercise
the discretion afforded to it under Section 4.e.(5-6) of the Company’s Charles
River Laboratories International, Inc. 2007 Incentive Plan (as amended, the
“Stock Plan”) and shall waive the requirement that you be employed for the
entirety of the performance period referenced in the Award Agreement and, in
consideration for you providing services under the Consulting Agreement through
December 31, 2018, will cause any shares to be awarded to you under the Award
Agreement to be conveyed to you as if you remained employed through the entire
performance period and award payout date and in the same time and manner as
other senior executives of the Company. You understand and acknowledge that this
award remains at all times subject to the terms of the Stock Plan and that the
number of shares to be awarded to you under the Award Agreement is currently
undetermined and that the number of shares you will actually receive will result
from calculations that will be undertaken following the close of FY2018. Such
calculations will be performed in the same manner as the calculations that will
be performed for other senior executives of the Company in computing your award.



(iii)
In keeping with a relocation benefit generally described in a letter delivered
to you by the Company on May 18, 2009 (the “2009 Letter”), and in order to
provide greater specificity regarding the scope and nature of that benefit, the
Company will afford you the relocation benefit described in details on
Attachment I to this Letter Agreement. In executing this Letter Agreement you
acknowledge and agree that provision of the benefits referenced on Attachment I
fully satisfies any and all relocation obligations the Company may have had
pursuant to the 2009 Letter.



4.
By signing this Letter Agreement you represent that no promises or agreements of
any kind (other than those expressly made by the Company in this Letter
Agreement, the Memorandum, the Consulting Agreement or under the Plan) have been
made to or with you by any person or entity whatsoever to cause you to sign this
Letter Agreement, and that you fully understand the meaning and intent of this
Letter Agreement. You further represent that you have carefully read this Letter
Agreement, understand its contents, freely and voluntarily assent to all of its
terms and conditions, and sign your name of your own free act.



5.
You agree that as a condition for receipt of the benefits provided in this
Letter Agreement that you shall not now, or at any time in the future, directly
or indirectly, make any statements to anyone about the Company or its
management, directors, employees or customers, publicly or privately that are
derogatory, defamatory, or disparaging in any way to the reputation or business
of the Company, except to the extent required by law. Similarly, the Company’s
directors, and officers and executives will not make any



251 Ballardvale Street, Wilmington, Massachusetts 01887 Ÿ 781.222.6000 Ÿ Fax:
978.988.5665 Ÿ www.criver.com

--------------------------------------------------------------------------------



Page 6






statements, orally or in writing, which disparage you or damage your personal or
professional reputation. In the event of an actual or threatened breach of this
paragraph, the non-breaching party shall be entitled to injunctive relief.


Similarly, you agree to execute a letter in the form attached hereto as
Attachment II, resigning from all board and committee memberships you may have
held by virtue of your prior position with the Company.


6.
You further understand and agree that as a condition for receipt of the benefits
set forth in this Letter Agreement, you agree to keep the substance and terms of
this Letter Agreement and/or any discussions relating to this Letter Agreement
in the strictest confidence and to not reveal the terms of this Letter Agreement
or discussions relating hereto to any person except: (a) information that is
made available to the public by the Company; (b) as required by law/government
regulation; (c) or to your immediate family, attorney, accountant, job
counselor, health care provider, and financial advisor, and to them only
provided that they also agree to keep the information completely confidential.
You will be considered to have breached this Letter Agreement if you or any of
those individuals fails to keep such information completely confidential unless
required to make a disclosure to comply with government regulation or the law.
Nothing in this Letter Agreement shall bar you from providing truthful testimony
in any legal proceeding or in cooperating with any governmental agency
investigation; provided, however, that in providing such testimony or making
such disclosures or communications, you will use reasonable efforts to ensure
that this paragraph is complied with to the maximum extent possible. You agree
that any violation of this paragraph by you (or any violation of paragraph 4
above by you) will be deemed a material breach of the terms of this Letter
Agreement and that in the event of such a breach, in addition to any other
remedy the Company may have at law or in equity, in the event of a breach by
you, you shall be liable to the Company for the full amount of your severance
benefits; provided, however, before taking any action concerning your severance
benefits, the Company will provide you with written notice of any alleged breach
and an opportunity to respond and cure within sixty (60) days of receipt of such
notice.



7.
This Letter Agreement shall be governed by the laws of the Commonwealth of
Massachusetts (regardless of its or any other jurisdiction's choice of law
rules), and in executing this Letter Agreement the undersigned hereby submits to
the jurisdiction of the Commonwealth of Massachusetts as the exclusive forum for
adjudicating any disputes relating to this Letter Agreement.



8.
You acknowledge that you have been given twenty-one (21) days to consider this
Letter Agreement and that the Company has advised you to consult with an
attorney of your choosing prior to signing this Letter Agreement.



You may revoke this Letter Agreement for a period of seven (7) days after you
sign it, and this Letter Agreement shall not be effective or enforceable until
the expiration of this seven (7) day revocation period. To revoke your
acceptance of this Letter Agreement, you must notify the Company in writing.
Revocation


251 Ballardvale Street, Wilmington, Massachusetts 01887 Ÿ 781.222.6000 Ÿ Fax:
978.988.5665 Ÿ www.criver.com

--------------------------------------------------------------------------------



Page 7






notices should be sent to Charles River Laboratories, Inc., ATTN: David P.
Johst, Corporate Executive Vice President, General Counsel & CAO, 251
Ballardvale St., Wilmington, MA 01887, or to (978) 988-5665 (facsimile).


CHARLES RIVER LABORATORIES, INC.




By: /s/ David P. Johst
David P. Johst
Corporate Executive Vice President,
General Counsel & CAO




I hereby agree to the terms and conditions set forth above. I have been given
sufficient time to consider this Letter Agreement and I have chosen to execute
this on the date below. I intend that this Letter Agreement will become a
binding agreement between me and the Company if I do not revoke my acceptance in
seven (7) days. Having elected to execute this Letter Agreement, to fulfill the
promises and to receive the benefits set forth above, I freely and knowingly,
and after due consideration, enter into this Letter Agreement intending to
waive, settle and release all claims I have or might have against the Company.




AGREED TO AND ACCEPTED:






/s/ Dr. Davide A. Molho            August 28, 2018
Dr. Davide A. Molho            Date




251 Ballardvale Street, Wilmington, Massachusetts 01887 Ÿ 781.222.6000 Ÿ Fax:
978.988.5665 Ÿ www.criver.com

--------------------------------------------------------------------------------



Page 8








ATTACHMENT I
RELOCATION BENEFIT


During the period from January 1, 2019 through December 31, 2020, Charles River
International, Inc. (the “Company”) shall afford Dr. Davide A. Molho (“DMO”)
relocation benefits for relocation anywhere in the world at the top tier
provided to senior executives of the Company, which shall include, but not be
limited to, the following:


•
Reimbursement of reasonable realtor’s fees associated with the sale of DMO’s
primary Boston residence, as well as the cost of any required surveys or site
inspections.



•
Reimbursement for up to ninety (90) days of temporary housing.



•
Two (2) trips of up to eight (8) days total for DMO and one family member to
undertake a new housing search.



•
Airfare or mileage, lodging and per diem for meals in connection with travel to
destination location (coach-class air travel unless trip requires over six (6)
hours of non-stop travel, in which case it is elevated to business class).



•
Reimbursement for moving of furniture and household goods.



•
Reimbursement for up to ninety (90) days storage of household goods; if
requested, move coordinated by the Company’s relocation services provider.



•
Shipment of two (2) vehicles if the relocation is a distance greater than fifty
(50) miles; reimbursement for up to thirty (30) days rental car usage if needed
while vehicles are being transferred.



•
If requested, assistance in marketing DMO’s primary Boston residence provided by
the Company’s relocation services provider.



•
Reimbursement of up to $20,000 for normal and customary closing costs (exclusive
of loan origination fees or points), as well as up to $700 for any required home
inspection. Not subject to tax gross-up.



Except as noted above, any taxable amounts would be grossed-up at the marginal
rate. Payment and reimbursement would be limited to costs actually incurred
and/or amounts actually expended in calendar year 2019 or calendar year 2020;
prospective costs/expenses do not qualify for reimbursement. The parties have
agreed that the aggregate amount of such payments and reimbursements for the
referenced 2-year period will be capped at $400,000, inclusive of any gross-up
amounts; gross-ups would not be incremental to the $400,000 cap. The Company
will not be required to pay anything in excess of that amount.


251 Ballardvale Street, Wilmington, Massachusetts 01887 Ÿ 781.222.6000 Ÿ Fax:
978.988.5665 Ÿ www.criver.com